Case: 1:19-cv-05302 Document #: 10-2 Filed: 10/15/19 Page 1 of 3 PagelD #:21

~ Exhibit
B

Exhibit B

 
Case: 1:19-cv-05302 Document #: 10-2 Filed: 10/15/19 Page 2 of 3 PagelD #:21

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES of the IRON WORKERS
TRI-STATE WELFARE PLAN,

Plaintiffs, Case No, 19-cv-5302

Judge Robert M. Dow Jr.
v.

BAADE MANAGEMENT CO., INC.
d/b/a BMC, INC.,

Defendant.

SWORN DECLARATION PURSUANT TO 28 U.S.C.A. § 1746

 

Debbie Trzeciak declares as follows:

1, I am the designated individual in charge of managing delinquent
employers for the Iron Workers' Tri-State Welfare Plan and in such capacity Iam
authorized to make this Declaration on behalf of the Trust Fund.

2. The Defendant executed an Agreement with Iron Workers' Local Union
393 (the "Union") whereby it agreed to be bound by the provisions of a Collective
Bargaining Agreement and to all Collective Bargaining Agreements subsequently

negotiated.

3. Pursuant to the provisions of the Agreement and the Collective Bargaining
Agreements, the Defendant agreed to be bound by the provisions of the Agreements and

Declarations of Trust, which created the Plaintiffs’ Trust Fund.

4. Pursuant to the provisions of the Collective Bargaining Agreements and
Trust Agreement, the Defendant is required to submit monthly reports which list the
number of hours worked by its iron worker employees and the Defendant is required to

pay contributions based upon the hours listed.

 
Case: 1:19-cv-05302 Document #: 10-2 Filed: 10/15/19 Page 3 of 3 PagelD #:21

4, The Defendant failed to submit the contribution reports and contributions
for the period December 2018 through September 2019 so the Plaintiffs estimated the
amount due based on a portion of the hours worked by Defendant's iron worker
employees. The union provided know hours worked by the iron worker employees for
the period December 27, 2018 through January 16, 2019. The hours translate into
$2,377.54 in welfare contributions due the welfare fund. An estimate was done taking
the $2,377.54 multiplied by the 9 months that Defendant failed to submit the monthly
reports. Since there appears to be only three days worked on December 27, 28 and 29,
the estimate was performed for the months January through September 2019. The
amount owed for these iron worker employees is $21,397.86.

5. Because of Defendant's failure to pay contributions in a timely manner,
the Trust Agreement and Collective Bargaining Agreement mandate the assessment of
liquidated damages. The liquidated damages calculation was based on the rate set forth
in the controlling Trust Agreement, which is 1.5% per month. The amount of liquidated
damages owed is $1,604.77 for the period December 2019 through September 2019.

I declare under penalty of perjury under the laws of the United States of America
that the foregoing information contained in this Declaration is true and correct.

Dated: October 15, 2019

Signature: Ja L W O)

 
